Per'Curiam.
Insufficient evidence to convict was the ground of the application for post conviction relief filed below. We agree with the reasons assigned by the lower court for denying relief. In addition to that contention, petitioner raises three other grounds in. his application for leave to appeal here. Such additional grounds, not raised below, cannot be considered for the first time on an application for leave to appeal. Preston v. Warden, 225 Md. 628 (1961); Code (1960 Cum. Supp.), Art. 27, § 645A (a) and (b).

Application denied.